Citation Nr: 1021574	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  10-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.

2.  Entitlement to service connection for a heart condition 
(claimed as heart attack).

3.  Entitlement to service connection for a claimed arm 
disability (claimed as loss of use of arm).

4.  Entitlement to service connection for claimed tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn



INTRODUCTION

The Veteran served on active duty from February 1954 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2008 and February 2009 rating 
actions issued by the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a hearing loss and 
tinnitus is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of a heart condition until many years after service.  

2.  The currently demonstrated coronary artery disease is not 
shown to be due to an event or incident of the Veteran's 
service 

3.  The Veteran is shown to have developed a right arm 
condition following an injury suffered many years after 
service.  

4.  The currently demonstrated right arm disorder claimed the 
loss of use is not shown to be due to an event or incident of 
the Veteran's service.  



CONCLUSIONS OF LAW

1.  The Veteran's heart disability manifested by coronary 
artery disease is not due to disease or injury that was 
incurred in or aggravated by active service or any period of 
active duty for training; nor may it be presumed to have been 
incurred therein.    38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).

2.  The Veteran's right arm disability claimed as the loss of 
use is not due to an disease or injury that was incurred in 
or aggravated by active service or any period of active duty 
for training or an injury that was incurred in or aggravated 
by any period of inactive duty for training.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims for 
bilateral hearing loss, arm disability, and heart condition 
in the August 2008 rating decision, he was provided notice of 
the VCAA in October 2007.  An additional VCAA letter was sent 
in December 2008.  

The VCAA letters indicated the types of information and 
evidence necessary to substantiate the claims, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records for any the claimed conditions.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of his claims, 
and was furnished a Statement of the Case in December 2009.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the Veteran was not afforded a VA examination for 
claimed bilateral hearing loss, an arm disability, and a 
heart condition, the Board finds a remand for a VA 
examination is not required in this case given that the 
Veteran does not have a current diagnosis of hearing loss or 
an arm disability.  

With regard to a heart condition, the evidence of record does 
not establish that the Veteran suffered an event, injury, or 
disease in service, nor does it indicate that his claimed 
disability or symptoms may be associated with service.

The Board concludes that obtaining a medical examination and 
medical nexus opinion under the circumstances presented in 
this case is not necessary to decide the claims for service 
connection and would serve no useful purpose.  38 C.F.R. § 
3.159(c)(4); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The service treatment records in this case are unavailable 
and presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The attempts by the RO to 
obtain them have been unsuccessful.  

In cases where the Veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the Veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's 
service treatment records have been destroyed or lost, there 
is a duty to advise the veteran to obtain other forms of 
evidence).  

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In making the 
decision, the Board has been mindful of that obligation.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA treatment records, and statements and 
testimony from the Veteran and his representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  
However, there is no clear indication that there exists any 
additional evidence that would have a bearing on this case 
that has not been obtained .  

The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.


II.  Service Connection-In General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  


II.  Heart Condition

The Veteran generally asserts that his heart condition is due 
to service.

The Board again notes that the Veteran's service treatment 
record is unavailable and is presumed to have been destroyed 
in a fire at the records storage facility.  The Veteran was 
notified of missing treatment records in November 2007 via a 
written letter.  

The Veteran was asked to complete NA Form 13055 to assist in 
locating and/or reconstructing his service treatment records.  
The Veteran responded, and an additional request was sent to 
the NPRC to no avail.  A memorandum of unavailability of 
service treatment records was issued to the Veteran in July 
2008 as required by M21-1MR, Part III, Subpart iii, Chapter 
2, Section 1.  

Significantly, as to this matter, the Veteran has not 
provided competent evidence to support his lay assertion for 
the purpose of linking the development of the claimed heart 
condition to the time he was in service.  The submitted 
medical records as such fail to establish a continuity of 
treatment following service.  

The Veteran is first shown to have manifested finding of 
heart disease many years after service.  He was treated for a 
myocardial infarction in 2005 and was diagnosed with coronary 
artery disease (CAD) in July 2006.

Moreover, in this matter, the Veteran has not presented 
credible lay assertion sufficient to establish a continuity 
of symptomatology since service.  He simply maintains an 
apparent belief that his current heart condition is related 
or due to service.  (See January 2010 Form 9).

As such, a heart condition is not shown to have been 
manifested to a compensable degree within one year of 
service.  Because the heart condition was not manifested to a 
degree of 10 percent or more within one year from separation 
from service, it may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

Significantly, the identified treatment records include no 
specific notation or basis for relating the development of 
the current heart condition to the Veteran's service.  

Of importance is the fact that the claims folder contains no 
pertinent diagnoses until many years after the Veteran's 
separation from service.  (See Private Treatment Records from 
McLeod Medical Center dated from January 2005 to February 
2005; Dr. J. D. dated from January 2005 to July 2006; 
Regional Medical Center received January 22, 2009; and VAMC 
Columbia for the period of August 1973 to September 1973).

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim of service 
connection for a heart condition.  Hence, on this record, 
service connection must be denied.  


III.  Arm Disability

The Veteran also asserts that he was treated for an arm 
injury that was sustained during service.  

As noted, the Veteran has not provided other competent 
evidence to support his assertions that his claimed loss of 
right arm use is due an injury sustained during service. 

An August 1973 VA treatment record reflects that the Veteran 
was hospitalized for right shoulder weakness after a motor 
bike accident during the preceding month.  There was no 
reference that this injury was sustained or in any way 
related to his service.  The records show that his right 
shoulder movements were weaker and limited compared to the 
left and were not expected to recover further.  The diagnosis 
was that of brachial plexus injury involving the right side 
follow in motor bike accident.  

The Veteran's lay assertions that this right arm condition 
was due to an injury in service also are not credible because 
they are inconsistent with other of his statements recorded 
for clinical purposes and in connection with his application 
for compensation benefits.  

In connection with his initial claim, the Veteran reported 
having active service from February to June 1954 and entering 
"reserve service" in June 1954 and leaving that service in 
January 1962.  He only reported being treated by VA for loss 
of use of an arm in 1973.        

Based on this evidentiary posture, the preponderance of the 
evidence is clearly against the Veteran's claims for service 
connection; as such benefit-of-the-doubt rule does not apply.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
which the Court held that, in the absence of proof of a 
present disability, there can be no valid claim).  See also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  With the 
absence of such diagnoses, any further discussion regarding 
the etiology of the claimed disabilities is not necessary.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

Thus, on this record, the claims of service connection for a 
right arm condition must be denied.  



ORDER

Service connection for a heart condition is denied.

Service connection for an arm disorder is denied.



REMAND

The Veteran also seeks service connection for hearing loss 
and tinnitus based on either injury or noise exposure in 
service.  

The Board observes that the Court has determined that, for 
tinnitus, the Veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  The same would apply to his 
assertions regarding hearing problems due to an injury or 
disease that would be reasonably compatible with the 
circumstances of his service.    

Given that the Veteran's lay statements raise the possibility 
of a causal relationship between his claimed hearing loss and 
tinnitus and service, the Board finds that a VA examination 
addressing the Veteran's claim is "necessary" pursuant to 
38 U.S.C.A. § 5103A(d).  

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should also obtain and associate with the 
claims folder all outstanding VA medical records and private 
medical records.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding 
pertinent VA medical records from VA facilities, following 
the current procedures prescribed in 38 C.F.R. § 3.159 as 
regards requests for records from Federal facilities and 
attempt to obtain any other pertinent private records.  

Accordingly, these remaining matter are REMANDED to the RO 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After securing any necessary release 
forms, with full address information, the 
RO should take all necessary steps to 
obtain copies of all records of medical 
treatment for hearing loss and tinnitus 
not currently on file.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

The RO in this regard should notify the 
Veteran that he can submit medical 
evidence to support his claims.  

2.  The Veteran should be afforded a VA 
audiological examination, with the 
appropriate examiner, to determine the 
nature and etiology of his claimed 
hearing loss and tinnitus.  The Veteran's 
claims file should be made available to 
the examiner and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any current 
hearing disability or tinnitus is due to 
a causative event or incident identified 
by the Veteran as happening during his 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of all indicated 
development to the extent possible, the 
claims of service connection for hearing 
loss and tinnitus should be reajudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


